ADAMIS PHARMACEUTICALS CORPORATION
STOCK OPTION GRANT NOTICE
INITIAL GRANT
2009 EQUITY INCENTIVE PLAN
 
Adamis Pharmaceuticals Corporation (the "Company"), pursuant to its 2009 Equity
Incentive Plan (the "Plan"), hereby grants to Optionholder an option to purchase
the number of shares of the Company's Common Stock set forth below.  This option
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan and the Notice of Exercise, all of which are attached
hereto and incorporated herein in their entirety.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Plan or the
Option Agreement.
 

   
Optionholder:


Date of Grant (“Grant Date”):


Vesting Commencement Date: Grant Date


Number of Shares Subject to Option (“Option Shares”):


Exercise Price (Per Share): $____


Total Exercise Price:


Expiration Date: The day before the 10th anniversary of the Grant Date.
     
 
Type of Grant:
 
 
Nonstatutory Stock Option
 
Exercise Schedule:
 
 
Same as Vesting Schedule
 
Vesting Schedule:
 
 
½ of the Option Shares vest on the Grant Date.  The remaining ½ of the Option
Shares shall vest over the three years from the Grant Date at the rate of 1/36th
of Option Shares each month.
 
Payment:
 
 
By one or a combination of the following methods of payment (described in the
Option Agreement):
   
o
 
Cash or check
   
o
 
Pursuant to a Regulation T program (cashless exercise) if the shares are
publicly traded
   
o
 
Delivery of already-owned shares if the shares are publicly traded
   
o
 
By net exercise, if the Company has established procedures for net exercise

 
 
1

--------------------------------------------------------------------------------

 
 
Additional Terms/Acknowledgements:    The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan.  Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement and the Plan
set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject with the exception of (i) options and
other equity awards previously granted and delivered to Optionholder under the
Plan or any other equity incentive plan of the Company, and (ii) the following
agreements only:
 
OTHER AGREEMENTS:
 
    
   
    



OPTIONHOLDER:
 
ADAMIS PHARMACEUTICALS CORPORATION
     
 
 
By:
 
 
Signature
     
Signature
Date:
 
 
Title:
 
 
Residence Address:
 
 
Date:
 
 
           
 
       

ATTACHMENTS:    Option Agreement, 2009 Equity Incentive Plan and Notice of
Exercise
 
 
2

--------------------------------------------------------------------------------

 
 
ADAMIS PHARMACEUTICAL CORPORATION
2009 EQUITY INCENTIVE PLAN
 
OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)
 
 
Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Option
Agreement, Adamis Pharmaceuticals Corporation (the "Company") has granted you an
option under its 2009 Equity Incentive Plan (the "Plan") to purchase the number
of shares of the Company's Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. Defined terms not explicitly
defined in this Option Agreement but defined in the Plan shall have the same
definitions as in the Plan.  The number of shares indicated in the Grant Notice
gives effect to the reverse stock split of the Company’s common stock effected
on April 1, 2009 and reflects post-reverse split shares, and the exercise price
per share indicated in the Grant Notice reflects the exercise price per
post-reverse stock split share of Common Stock.
 
The details of your option are as follows:
 
1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service.  In addition, if the Company is subject
to a Change in Control before your Continuous Service terminates, then all of
the unvested shares subject to this option shall become fully vested and
exercisable immediately prior to the effective date of such Change in Control.


2. NUMBER OF SHARES AND EXERCISE PRICE.  The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for any Capitalization
Adjustment, as provided in the Plan.


3. METHOD OF PAYMENT.  Payment of the exercise price is due in full upon
exercise of all or any part of your option. You may elect to make payment of the
exercise price in cash or by check or in any other manner permitted by your
Grant Notice, which may include one or more of the following:


(a) In the Company's sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.


(b) In the Company's sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery of already-owned shares
of Common Stock either that you have held for the period required to avoid a
charge to the Company's reported earnings (generally six months) or that you did
not acquire, directly or indirectly from the Company, that are owned free and
clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. "Delivery" for these
purposes, in the sole discretion of the Company at the time you exercise your
option, shall include delivery to the Company of your attestation of ownership
of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company's
stock.
 
 
1

--------------------------------------------------------------------------------

 


(c) If the Company has established procedures for net exercise of options, then
by a "net exercise" arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from you to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued; provided, further, that shares of Common Stock will no longer be
outstanding under your option and will not be exercisable thereafter to the
extent that (i) shares are used to pay the exercise price pursuant to the "net
exercise," (ii) shares are delivered to you as a result of such exercise, and
(iii) shares are withheld to satisfy tax withholding obligations.


(d) In any other form of legal consideration that may be acceptable to the
Board.


4. WHOLE SHARES.  You may exercise your option only for whole shares of Common
Stock.


5. SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the contrary
contained herein, you may not exercise your option unless the shares of Common
Stock issuable upon such exercise are then registered under the Securities Act
or, if such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option must also comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.


6. TERM.  You may not exercise your option before the commencement or after the
expiration of its term or after the term expires.  The term of your option
commences on the Date of Grant and expires upon the earliest of the following:


(a) immediately upon the termination of your Continuous Service for Cause;


(b) twelve (12) months after the termination of your Continuous Service for any
reason (including after the termination of your Continuous Service in connection
with a Change in Control where all of the unvested shares subject to your option
become fully vested and exercisable immediately before the effective date of
such Change in Control in accordance with the provisions of Section 1 above),
other than your Disability or death (the "Twelve Month Post-Termination Exercise
Period");
 
 
2

--------------------------------------------------------------------------------

 


(c) twelve (12) months after the termination of your Continuous Service due to
your Disability;


(d) twelve (12) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates;


(e) the Expiration Date indicated in your Grant Notice;


(f) the day before the tenth (10th) anniversary of the Date of Grant; or


(g)  otherwise as may be provided Section 13.7 of the Plan.
 
In addition, if your sale of the shares acquired upon exercise of your option
would subject you to suit under Section 16(b) of the Exchange Act, your option
shall remain exercisable for an additional period until the earlier of (i) the
expiration of a period of ten (10) days after the date on which a sale of the
shares by you would no longer be subject to such suit, or (ii) the Expiration
Date indicated in your Grant Notice.
 
7. EXERCISE.    


(a) You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.


(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.


8. TRANSFERABILITY.    


(a) Restrictions on Transfer.  Your option is not transferable except by will or
by the laws of descent and distribution and shall be exercisable during your
lifetime only by you; provided, however, that the Board may, in its sole
discretion, permit you to transfer your option in a manner that is not
prohibited by applicable tax and/or securities laws upon your request.


(b) Domestic Relations Orders.  Notwithstanding the foregoing, your option may
be transferred pursuant to a domestic relations order.
 
 
3

--------------------------------------------------------------------------------

 


(c) Beneficiary Designation.  Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.


9. OPTION NOT A SERVICE CONTRACT  Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.


10. WITHHOLDING OBLIGATIONS.    


(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision as directed by the Company (including by means of a "cashless
exercise" pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent directed by the Company), for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your option.


(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable conditions or restrictions of
law, the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount of tax required to be
withheld by law.  Any adverse consequences to you arising in connection with
such share withholding procedure shall be your sole responsibility.


(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.
 
 
4

--------------------------------------------------------------------------------

 


11. PARACHUTE PAYMENTS.    


(a) If any payment or benefit you would receive pursuant to a Change in Control
from the Company or otherwise ("Payment") would (i) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall be equal to the Reduced Amount. The
"Reduced Amount" shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion, up to and including the total, of the Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in your receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or benefits constituting "parachute payments" is necessary so that the
Payment equals the Reduced Amount, reduction shall occur in the following order
unless you elect in writing a different order (provided, however, that such
election shall be subject to Company approval if made on or after the effective
date of the event that triggers the Payment): reduction of cash payments;
cancellation of accelerated vesting of Stock Awards; reduction of employee
benefits. In the event that acceleration of vesting of Stock Award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of your Stock Awards (i.e., earliest granted Stock
Award cancelled last) unless you elect in writing a different order for
cancellation.


(b) The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.


(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or the
Company) or such other time as requested by you or the Company. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish you and the Company with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon you and the Company, except as specified below.


(d) If, notwithstanding any reduction described in this Section, the IRS
determines that you are liable for the Excise Tax as a result of the receipt of
the payment of benefits as described above, then you shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that you challenge the final IRS determination, a final judicial
determination, a portion of the payment equal to the "Repayment Amount." The
Repayment Amount with respect to the payment of benefits shall be the smallest
such amount, if any, as shall be required to be paid to the Company so that your
net after-tax proceeds with respect to any payment of benefits (after taking
into account the payment of the Excise Tax and all other applicable taxes
imposed on such payment) shall be maximized. The Repayment Amount with respect
to the payment of benefits shall be zero if a Repayment Amount of more than zero
would not result in your net after-tax proceeds with respect to the payment of
such benefits being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, you shall pay the Excise Tax.
 
 
5

--------------------------------------------------------------------------------

 


(e) Notwithstanding any other provision of this Section, if (i) there is a
reduction in the payment of benefits as described in this Section, (ii) the IRS
later determines that you are liable for the Excise Tax, the payment of which
would result in the maximization of your net after-tax proceeds (calculated as
if your benefits had not previously been reduced), and (iii) you pay the Excise
Tax, then the Company shall pay to you those benefits which were reduced
pursuant to this section contemporaneously or as soon as administratively
possible after you pay the Excise Tax so that your net after-tax proceeds with
respect to the payment of benefits is maximized.


12. NOTICES.  Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.


13. GOVERNING PLAN DOCUMENT.  Your option is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.


[Remainder of page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
This Option Agreement has been executed by the undersigned as of the date set
forth in the Grant Notice.
 
 
OPTIONHOLDER:
 
ADAMIS PHARMACEUTICALS CORPORATION
     
 
 
By:
 
 
Signature
     
Signature
Date:
 
 
Title:
 
 
Residence Address:
 
 
Date:
 
 
           
 
       

 
 
7

--------------------------------------------------------------------------------

 
 
ATTACHMENT II
 
2009 EQUITY INCENTIVE PLAN
 
 
8

--------------------------------------------------------------------------------

 
 
ATTACHMENT III
 
NOTICE OF EXERCISE
 
 
9

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
ADAMIS PHARMACEUTICALS CORPORATION
2658 Del Mar Heights Rd., 555
Del Mar, CA 92014
 

   
Date of Exercise: 
 

 
Ladies and Gentlemen:
 
 
        This constitutes notice under my stock option that I elect to purchase
the number of shares for the price set forth below.
 

 
Type of option (check one):
 
Incentive 
 
Nonstatutory 
 
 
Stock option grant date:
             
 
Number of shares as to which option is exercised:
              
 
Certificates to be issued in name of:
              
 
Exercise price per share:
 
 
$
            
 
Total exercise price:
 
 
$
            
 
Payment delivered herewith:
 
 
$
           
 
Form of payment:
 
 

 
Cash or check
         

Pursuant to a Regulation T program (cashless exercise) if the shares are
publicly traded
         

Delivery of already-owned shares if the shares are publicly traded
         

Net exercise if the Company has established procedures for net exercise
   

 
 
10

--------------------------------------------------------------------------------

 
 
By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the 2009 Equity Incentive Plan, (ii) to provide
for the payment by me to you (in the manner designated by you) of your
withholding obligation, if any, relating to the exercise of this option, and
(iii) if this exercise relates to an incentive stock option, to notify you in
writing within fifteen (15) days after the date of any disposition of any of the
shares of Common Stock issued upon exercise of this option that occurs within
two (2) years after the date of grant of this option or within one (1) year
after such shares of Common Stock are issued upon exercise of this option.
 
I agree that, if required by the Company (or a representative of the
underwriters) in connection with an underwritten registration of the offering of
any securities of the Company under the Securities Act, I will not sell or
otherwise transfer or dispose of any shares of Common Stock or other securities
of the Company during such period following the effective date of the
registration statement of the Company filed under the Securities Act as may be
requested by the Company or the representative of the underwriters. I further
agree that the Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such period.
 
SUBMITTED BY:
 
ACCEPTED BY:
         
ADAMIS PHARMACEUTICALS CORPORATION
     
 
 
By:
 
 
Printed Name
     
Signature
   
Title:
 
 
 
 
Date:
 
 
Signature
       
 
       

 
 
11

--------------------------------------------------------------------------------

 